Citation Nr: 0501598	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  94-38 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residuals, 
shell fragment wound, right heel and foot, with retained 
foreign bodies and 10-centimeter scar, currently evaluated as 
10 percent disabling. 

2.  Entitlement to an increased evaluation for residuals, 
shell fragment wound, right leg, to include the ankle with 
retained foreign bodies and 7-centimeter scar, Muscle Group 
XI, currently evaluated as 10 percent disabling. 

3.  Entitlement to an effective date earlier than February 2, 
2001, for the award of a 50 percent evaluation for post-
traumatic stress disorder.

4.  Entitlement to an effective date earlier than February 2, 
2001, for the award of a total rating for compensation based 
upon individual unemployability.

5.  Entitlement to an effective date earlier than February 2, 
2001, for the award of a Dependents' Educational Assistance.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran had active service from December 1965 to November 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In June 1996, the Board remanded several issues for 
further development.

In February 1998, the Board denied increased ratings for (1) 
residuals of shell fragment wounds of the right foot, ankle, 
and heel; (2) residuals of a shell fragment wound scar of the 
right wrist and hand; and (3) post-traumatic stress disorder, 
but awarded a separate 10 percent evaluation for residuals of 
a right leg shell fragment wound.  A Memorandum Decision by 
the U. S. Court of Appeals for Veterans Claims (Court) in 
July 2000 vacated and remanded the Board's decision as to the 
increased rating claims.  The Court held that the Board had 
failed to consider the criteria for ratings greater than 
those currently assigned.  The Court upheld the Board's 
determination that the service-connected post-traumatic 
stress disorder warranted no more than a 30 percent 
evaluation.

In May 2001, the Board remanded the claims for increased 
evaluations for additional development and adjudicative 
action consistent with the July 2000 Memorandum Decision.  
The case has been returned to the Board for further appellate 
review. 

While the case was in remand status, the RO granted a 
10 percent evaluation for residuals, shell fragment wound, 
right wrist and hand, with retained foreign bodies, Muscle 
Group VII, effective December 7, 1989.  The veteran withdrew 
that issue, and therefore it is no longer part of the current 
appellate review.

The issues of entitlement to effective dates earlier than 
February 2, 2001, for the award of a 50 percent evaluation 
for post-traumatic stress disorder, a total rating for 
compensation based upon individual unemployability, and 
Dependents' Educational Assistance are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Residuals, shell fragment wound, right heel and foot, 
with retained foreign bodies and 10-centimeter scar, is 
manifested by are currently manifested by mild pain, but are 
productive of no more than moderate overall impairment.

2.  Residuals, shell fragment wound, right leg, to include 
the ankle with retained foreign bodies and 7-centimeter scar, 
Muscle Group XI, is manifested by a well-healed scar, mild 
tenderness, a retained foreign body and slight limitation of 
motion of the right ankle. 




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for shell fragment wound, right heel and foot, with retained 
foreign bodies and 10-centimeter scar, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.59 and Diagnostic Code 5284 (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals, shell fragment wound, right leg, to include 
the ankle with retained foreign bodies and 7-centimeter scar, 
Muscle Group XI, have not been met.  38 U.S.C.A. § 1155, 
5107; 38 C.F.R. § 4.1, 4.2, 4.7, 4.56, Diagnostic Code 5311 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the RO notified the veteran of the 
information and evidence not of record that is necessary to 
substantiate his claims for increased evaluations in the June 
2001 letter.  The RO did not issue the notification prior to 
the adverse determination, which will be addressed below.  
The RO informed the veteran that in order to establish a 
higher evaluation for his disabilities, he needed to show 
that his disabilities had increased in severity.  

The letter also notified the veteran that VA would obtain all 
relevant evidence in support of his claims.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly-executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there was any other information or 
evidence he considered relevant to his claim so that VA could 
help by getting that evidence.  

Additionally, the RO notified the veteran of the reasons why 
he was not entitled to evaluations in excess of 10 percent 
for shell fragment wounds to the right foot/heel and right 
leg in the rating decisions, statements of the case, and 
supplemental statements of the case.  The statements of the 
case and the supplemental statements of the case also fully 
provided the laws and regulations pertaining to entitlement 
to the benefits sought, and included a detailed explanation 
as to why higher evaluations were not warranted based on the 
evidence provided.  The duty to notify the veteran has been 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  

While the Board recognizes that the VCAA notice to the 
veteran was subsequent to the rating decision which gave rise 
to this appeal, the Board finds no prejudice to the veteran.  
First, the rating decisions on appeal were issued prior to 
the passage of the VCAA.  Therefore, it is impossible for the 
veteran to have been provided with a VCAA notice prior to the 
issuance of the rating decisions on appeal.  Second, the 
veteran was adequately furnished with the type of notice 
required by VCAA and has had an opportunity to identify 
evidence and submit evidence in connection with his claims.  
Any error resulting from VCAA notice subsequent to the 
initial rating decision was harmless error, as it pertains to 
these issues.  The RO's subsequent actions and notice to the 
veteran effectively cured any VCAA notice defect.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The veteran 
was informed of the evidence necessary to substantiate his 
claims.  The provisions of VCAA have been substantially 
complied with and no useful purpose would be served by 
delaying appellate review of these two claims for further 
notice of VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained VA treatment records and 
private medical records.  Additionally, the veteran has 
submitted private medical treatment records in support of his 
claims.  The veteran also underwent multiple VA compensation 
examinations, and the reports are of record.  The veteran 
does not allege that there are any other service medical 
records or any records in VA's possession or any other 
federal department or agency in connection with these claims.  
38 U.S.C.A. § 5103A(b).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to this issue is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

II.  Decision

Service connection for residuals of shell fragment wound to 
the right foot with retained foreign bodies of the right 
ankle and heel was granted by means of a February 1972 rating 
decision and assigned a 10 percent evaluation.  In a February 
1998 decision, the Board determined that the service-
connected disability should be evaluated separately based 
upon the residuals associated with the right foot and heel 
and the residuals associated with the right leg, which 
included the ankle.  The Board granted a separate 10 percent 
evaluation for the residuals associated with the right leg in 
a February 1998 decision.  The veteran contends that the 
severity of the residuals of shell fragment wounds of the 
right foot/heel and right leg/ankle warrant ratings greater 
than those now in effect.

The service medical records show that the veteran sustained a 
large laceration to the right large toe, which was cleaned 
and debrided.  It was noted that the wound was open.  The 
veteran also sustained a small penetrating-type wound to the 
right shin and a laceration to the right knee.  The veteran 
was seen the next day, and the examiner stated that there was 
no sensory or motor impairment of fracture of the right great 
toe.  X-rays taken of the right foreleg showed that the bony 
structures were intact.  There were several small metallic 
fragments in the soft tissue in the lower tibia, a single 
fragment in the soft tissue of the heel, and minute fragments 
in the soft tissue of the great toe.  

Social Security Administration records from 1989 are negative 
for treatment of residuals of shell fragment wounds of the 
right leg and foot.

A January 1990 VA examination report shows that the examiner 
noted the veteran's in-service shell fragment injuries.  
Physical examination revealed a palpable foreign body over 
the medial aspect of the distal tibia, which the examiner 
stated was moderately tender to deep palpation.  Evaluation 
of the foot, on the lateral aspect of the heel, over the os 
calcis, revealed an old, healed surgical wound that did not 
demonstrate underlying free fragments.  The examiner stated 
that the injuries to the right great toe had healed without 
complications.  A clean surgical scar was present.  X-rays of 
the ankle area revealed the bone structure to be 
"essentially normal."  The examiner entered an impression 
of multiple free metallic fragments in the right foot, which 
he stated were not infected.

A January 1997 VA examination report for the feet and 
residual scars identifies the veteran's complaints resulting 
from his right foot injury.  The veteran complained that the 
scar over his right great toe was sensitive.  He stated he 
was unable to stand or walk for prolonged periods.   The 
report indicated that the examiner reviewed the veteran's 
claims file, including the records that addressed the 
veteran's injury.

Physical examination of the right lower extremity revealed 
symptoms and complaints from approximately ten centimeters 
above the ankle and distally.  There were no complaints about 
this region.  There was a well-healed incision approximately 
seven centimeters long just superior to the ankle joint, and 
it was longitudinal.  The incision was well healed, and was 
fairly well covered by the hair in this area.  The scar was 
specifically not tender to palpation.  There was an area 
"deeply though" that was mildly tender to palpation, and 
there was a small mobile mass palpated in this region 
consistent with radiographic findings of a retained piece of 
shrapnel.  There was a small area of tenderness about the 
lateral aspect of the calcaneus.  There was no specific 
foreign body, but it was in the same region as an 
identifiable radiographic retained piece of shrapnel.  The 
patient reported that the well-healed four centimeter 
laceration over the great toe was the result of shrapnel.  On 
rubbing the great toe, the examiner noted there was slight 
oversensitivity, which was consistent with neuritis or 
neuroma in that region.  It was not exquisitely painful, and 
was only slightly hypersensitive.  The veteran had good range 
of motion of the ankle and painless range of motion of the 
ankle from 10 degrees of dorsiflexion to greater than 45 
degrees of planter flexion.  Motion of the large toe at the 
metacarpal phalangeal joints, as well as the interphalangeal 
joint was nontender to motion.  There was no significant 
angular deformity of his great toe or lesser toes.  On 
palpation of the calcaneus, as noted above, it was only 
symptomatic laterally, otherwise he had good motion of his 
subtalar joint with no significant pain.  He did not have 
symptoms of plantar fascial pain either.

X-rays of the right foot, ankle and calcaneus demonstrated 
retained shrapnel just inferior and lateral to the calcaneus, 
situated in the soft tissues and not the bones.  Retained 
shrapnel was also lodged approximately 0.7 centimeters, 
anterior to the distal tibia and five centimeters proximal to 
the joint and was not within the bone.  X-rays of the right 
ankle joint did not disclose significant arthritic changes. 
The joints of the large right toe, as well as the lesser toes 
did not show significant arthritic changes. The toes did not 
display angular deformity.

The examiner entered an assessment of a grenade injury with 
shrapnel to the right foot.  He stated he did not expect 
significant disability from these injuries unless the veteran 
had developed a foreign-body type of reaction and was 
rejecting the shrapnel.  He added that if the veteran became 
symptomatic, then removal of the shrapnel would be the only 
treatment.  The examiner recommended this procedure only if 
the veteran was symptomatic.  Otherwise, the examiner did not 
believe the veteran's disability was significant enough to 
keep him from doing anything significant.  There were no 
significant arthritic changes.  The examiner stated that it 
did not appear that the injuries from service involved the 
joints.

A December 2002 VA examination report shows that the examiner 
noted the veteran's history related to the shell fragment 
wounds he had sustained in service.  The veteran reported 
that he had sensitivity of the right great toe and that he 
had difficulty wearing shoes.  His foot had daily pain, which 
he rated as a six or seven in severity.  He stated that his 
foot would flare up with pain going up to a seven 
approximately three times a week, lasting for several hours.  
He noted that the flare-ups occurred after prolonged walking.  
He also reported weakness and stiffness, but denied any 
swelling.  He stated he would get some tingling of the foot, 
which would not allow him to walk for long periods of time 
secondary to the pain.  He denied using crutches, a brace, a 
cane, or any corrective device.  He reported some tenderness 
of the right heel.  Physical examination of the foot revealed 
the skin to be warm, dry, and intact.  There was a well-
healed scar located on the medial aspect of the right great 
toe, which extended to the lateral aspect of the foot.  It 
was nontender to palpation, there was no ulceration or 
breakdown of the skin, no underlying tissue loss, and no loss 
of function secondary to the scar.  The right great toe had 
active dorsiflexion to about 10 degrees, plantar flexion to 
45 degrees with some pain.  

Regarding the right ankle, the veteran reported that he had 
occasional pain, but that it did not occur daily.  He 
estimated the pain to be at a seven in severity, which 
occurred once a week and was exacerbated by being on his feet 
and would last a couple of hours.  He also reported weakness 
and stiffness and some instability.  The veteran stated he 
would use an ace wrap when he knew he would be doing a lot of 
walking.  He stated his ankle pain affected his daily 
activity in that he was forced to decrease the amount of 
walking that he does.  Regarding the right leg, the veteran 
reported having some weakness and tingling, as well as 
numbness, in his lower leg.  He denied any pain in the area.  
He stated that the weakness and other symptoms were 
intermittent and precipitated by exercise, increased walking, 
or standing.  He denied any giving way or loss of function of 
the lower extremities.  The veteran also denied any 
significant effect of the lower leg on his daily activity.  
Physical examination revealed some tenderness to palpation 
over the anterior aspect of the right leg.  There was a well-
healed seven centimeter curvilinear scar, which was 
hypopigmented.  There was no underlying tissue loss, no 
ulceration, or skin breakdown.  There was no evidence of 
muscle herniation or loss of muscle function.  The veteran 
was able to dorsiflex and plantar flex on the right.  The 
relevant assessments were right foot sprain/strain, right 
ankle sprain/ strain/ right great toe degenerative joint 
disease per x-ray, and right tibia/fibula pain with retained 
foreign body without evidence of muscle damage.  The examiner 
stated that it was his opinion that the veteran's current 
physical disabilities should not limit the veteran's ability 
to seek and maintain gainful employment. 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Shell fragment wound, right heel and foot, with 
retained foreign bodies and 10-centimeter scar

The veteran's service-connected shell fragment wound, right 
heel and foot, with retained foreign bodies and a 10-
centimeter scar, is currently evaluated under Diagnostic Code 
5284.  

Under Diagnostic Code 5284, moderate residuals of a foot 
injury warrant a 10 percent evaluation; moderately severe 
residuals warrant a 20 percent evaluation; and severe 
residuals warrant a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2004).  With actual loss of 
use of the foot, it will be rated at 40 percent.  Id. at 
Note.

Under Diagnostic Code 5279, a 10 percent evaluation is 
warranted for Morton's disease of the foot if there is 
evidence of either unilateral or bilateral anterior 
metatarsalgia.  38 C.F.R. § 4.71a, Diagnostic Code 5279 
(2004).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  Disability from 
injuries to the muscles, nerves, and joints of an extremity 
may overlap to a great extent, so that special rules are 
included in the appropriate bodily system for their 
evaluation.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
The service-connected disability is rated on the basis of the 
dominant disability shown to be present, but the evaluation 
of manifestations of the same service-connected disability 
under different diagnoses is precluded.  38 C.F.R. § 4.14.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for shell fragment wound, 
right heel and foot.  In January 1990, the VA examiner noted 
that there had been no complications related to the veteran's 
right toe.  In January 1997, the veteran reported that the 
scar on his right great toe was sensitive and that he was 
unable to walk or stand for prolonged periods of time.  The 
examiner noted that the veteran had tenderness about the 
lateral aspect of the calcaneus.  He stated that the 
veteran's scar on the right great toe was slightly 
oversensitive, but was not exquisitely painful.  Motion of 
the great toe was nontender, and there was no significant 
angular deformity of the great toe or the lesser toes.  The 
heel did not have any significant pain.  The examiner 
concluded that the veteran's disability was not significant 
enough to prevent him from doing "anything significant."

In December 2002, the veteran reported pain and sensitivity 
of the right great toe and foot in general.  He stated that 
he had flare-ups approximately three times a week, which 
affected his ability to walk for long periods of time.  He 
reported tenderness in the right heel.  Upon physical 
examination, the examiner stated that the scar located on the 
right great toe was nontender and that there was no 
ulceration, breakdown of the skin, underlying tissue loss, or 
loss of function secondary to the scar.  The examiner stated 
that it was his opinion that the veteran's current physical 
disabilities should not limit the veteran's ability to seek 
and maintain gainful employment.  The Board finds that the 
above-described symptoms establish that the veteran's 
service-connected disability is no more than 10 percent 
disabling.  Under Diagnostic Code 5284, a 10 percent 
evaluation contemplates a moderate disability of the foot.  
The objective symptoms described in the 1990, 1997, and 2002 
examinations do not show a disability of the foot that is 
more than moderately disabling.  In the 1997 examination 
report, the examiner did not find that the veteran's service-
connected disability prevented the veteran from doing 
"anything significant."  In the 2002 examination report, 
the examiner did not find that the veteran's service-
connected disability would prevent him from working.  The 
objective medical findings establish that the veteran's 
service-connected shell fragment wound, right heel and foot, 
is no more than moderately disabling.

The Board has considered the criteria under Diagnostic Code 
5279 in considering whether the veteran warrants a higher 
evaluation; however, a 10 percent evaluation is the maximum 
evaluation under that Diagnostic Code.  Therefore, a higher 
evaluation would not be available.  Additionally, a separate 
rating under that Diagnostic Code would be impermissible 
under 38 C.F.R. § 4.14 because the impairment consistent with 
a neuroma is encompassed in the 10 percent rating under 
Diagnostic Code 5284.  In view of the provisions of 38 C.F.R. 
§ 4.20, consideration might be also given to rating the 
veteran's right foot disability as analogous to neuritis of 
the peripheral nerves under 38 C.F.R. § 4.124a.  The Board 
notes, however, that 38 C.F.R. § 4.123 specifies that in 
rating neuritis, consideration is to be given to whether the 
neuritis is characterized by organic changes such as loss of 
reflexes and muscle atrophy and sensory disturbances as well 
as pain.  The evidence, however, does not show organic 
changes associated with the veteran's neuroma and the 
associated pain and tenderness in the right foot are 
encompassed in the 10 percent rating under Diagnostic Code 
5284.  Under the circumstances, there is no basis for a 
separate rating under a diagnostic code for neuritis.  See 38 
C.F.R. § 4.14.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Initially, the Board notes that there 
are no Diagnostic Codes which specifically address limitation 
of motion of the toe, or the heel (or the foot).  Under 
Diagnostic Code 5284, it indicates that a 20 percent 
evaluation is warranted for moderately severe residuals of a 
foot injury.  The objective medical evidence does not show 
that the veteran's service-connected shell fragment wound, 
right heel and foot, is moderately severe.  

While the veteran has alleged that he is prevented from 
walking for long periods of time due to pain, two medical 
professionals have assessed the veteran's service-connected 
disability and found that it is not a significant disability.  
Specifically, in the January 1997 examination report, the 
examiner stated that he did not believe that the veteran's 
disability was significant enough to keep him from doing 
anything significant.  In the December 2002 VA examination 
report, the examiner found that the veteran's foot would not 
limit him in seeking and maintaining employment.  What is 
especially probative of the December 2002 examination report 
is that the veteran reported more severe symptoms than he had 
at the times of the January 1990 and January 1997 
examinations.  Thus, even hearing the veteran's complaints of 
increased pain and weakness, the examiner did not find that 
the veteran's disability would limit his ability to work.  
The findings in the January 1997 and December 2002 
examination reports do not show any more than mild functional 
impairment.  Therefore, considering pain, weakness, 
incoordination, and excess fatigability; the symptomatology 
from shell fragment wound, right heel and foot, does not 
approximate the criteria for an evaluation in excess of 
10 percent based on functional loss.  See 38 C.F.R. §§ 4.40, 
4.45.  Accordingly, the Board finds that the service-
connected shell fragment wound, right heel and foot, is no 
more than 20 percent disabling.

The Board notes that the veteran has a residual scar on the 
right great toe and must consider whether a separate 
evaluation is warranted for the scar.  During the pendency of 
this appeal, changes were made in August 2002 to the Schedule 
for Rating Disabilities for skin disorders.  However, here, 
the changes made were not substantive in regard to the facts 
in this case.  

The Board does not find that a separate evaluation for the 
scar is warranted, as the preponderance of the evidence is 
against a finding that the scar meets the criteria for a 
separate evaluation.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (2001) (A 10 percent disability evaluation 
is warranted for a superficial scar which is poorly nourished 
and has repeated ulcerations, which is tender and painful on 
objective demonstration, or limits the function of the body 
part affected); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2004) (A 10 percent disability evaluation is 
warranted for a scar which is superficial and unstable, 
superficial and painful on examination, or one which limits 
the part affected).  For example, in January 1990, the 
examiner stated that the scar was clean.  In January 1997, 
the examiner stated that there was slight oversensitivity of 
the scar.  In December 2002, the examiner stated that the 
scar was nontender to palpation, that there was no ulceration 
or breakdown of the skin, no underlying tissue loss, and no 
loss of function secondary to the scar.  While the examiner 
reported in the January 1997 examination report that there 
was "oversensitivity" of the scar, the January 1990 and 
December 2002 showed that the scar had no residuals symptoms.  
Therefore, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's scar meets 
the criteria for a separate, compensable evaluation for the 
scar.  See id. 

The veteran is competent to report his symptoms; however, to 
the extent that he has stated that he warrants more than a 
10 percent evaluation for shell fragment wound, right heel 
and foot, the medical findings do not support his 
contentions.  The Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements, even if sworn, in support of a 
claim for monetary benefits.  Taking the veteran's 
contentions into account and the medical findings, an initial 
evaluation in excess of 10 percent for shell fragment wound, 
right heel and foot, is not warranted.  Accordingly, the 
preponderance of the evidence is against his claim, and there 
is no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.

B.  Residuals, shell fragment wound, right leg, to include 
the ankle with retained foreign bodies

The veteran's service-connected residuals, shell fragment 
wound, right leg, to include the ankle with retained foreign 
bodies is evaluated under Diagnostic Code 5311, which 
addresses Muscle Group XI.  That Muscle Group encompasses the 
posterior and lateral crural muscles and the muscles of the 
calf, and their functions include propulsion and plantar 
flexion of the foot, stabilization of the arch, flexion of 
the toes, and flexion of the knee.  38 C.F.R. § 4.73, 
Diagnostic Code 5311.

The 10 percent evaluation is warranted for a muscle 
disability that is moderate, while a 20 percent evaluation is 
in order for a muscle disability that is moderately severe.  
38 C.F.R. § 4.73, Diagnostic Code 5313.

The Board must note that 38 C.F.R. § 4.56, which addresses 
evaluations of muscle disabilities, changed effective July 3, 
1997; however, the Board notes that the changes made to 
38 C.F.R. § 4.56 were not substantive and thus neither is 
more favorable to the veteran's claim.  See Heuer v. Brown, 
7 Vet. App. 379 (1995).

Under the current regulation, a moderate muscle wound is a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  38 C.F.R. § 
4.56(d)(2)(i) (2004).  Objective findings of a moderate 
disability are entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue.  Id. at (d)(2)(XI).  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  Id.

A moderately severe muscle wound is a through and through or 
deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  38 C.F.R. § 4.56(d)(3)(i) (2004).  Objective 
findings of a moderately severe muscle wound are manifested 
by entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Id. at 
(d)(3)(iii).  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  Id.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 10 percent for residuals, 
shell fragment wound, right leg, to include the ankle with 
retained foreign bodies.  Reviewing 38 C.F.R. 
§ 4.56(d)(2)(iii), objective findings of residuals of a 
gunshot wound to the right tibia involving Muscle Group XI 
are consistent with the findings of no more than a moderate 
disability of the muscle.  The veteran's scar from the shell 
fragment wound has not shown prolonged infection.  In fact, 
the veteran's scar has been noted to be well healed.  In the 
December 2002 examination report, the examiner stated that 
there was no underlying tissue loss, no ulceration, or skin 
breakdown associated with the scar.  The evidence establishes 
that the veteran has pain under the incision, as there are 
still fragments from the shrapnel in his leg.  While 
examiners have noted that the veteran has pain in the area, 
none of them have addressed objective evidence of weakness, 
to include atrophy.  In January 1997, the examiner noted the 
veteran had good range of motion of the ankle, which was 
painless.  He stated that he did not believe that the 
veteran's disability was significant enough to keep the 
veteran from doing anything significant.  In the December 
2002 examination report, the examiner stated that there was 
no evidence of muscle herniation or loss of muscle function.  
The examiner also stated that the veteran was able to 
dorsiflex and plantar flex on the right.  Finally, the 
examiner stated that it was his opinion that the veteran's 
current physical disabilities would not limit him in his 
ability seek and maintain employment.  The Board finds that 
the medical findings of record are consistent with no more 
than a moderate muscle disability and thus no more than 10 
percent disabling.  See 38 C.F.R. § 4.73, Diagnostic Code 
5317.

The Board must now determine if an evaluation in excess of 
10 percent is warranted and finds that it is not.  The 
objective findings of record are not indicative of any more 
than a moderate muscle injury.  The veteran has reported 
weakness in the left leg, but the examiner, in the December 
2002 examination report, noted that there was no loss of 
muscle function.  Such finding is not indicative of a 
moderately severe muscle injury.  The VA examinations have 
not revealed a loss of deep fascia or muscle substance.  
Accordingly, the preponderance of the evidence is against a 
finding that the veteran's service-connected residuals, shell 
fragment wound, right leg, to include the ankle with retained 
foreign bodies meet the criteria for a 20 percent evaluation 
under Diagnostic Code 5311.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 are not 
applicable because Diagnostic Code 5311 does not contemplate 
limitation of motion based upon a joint abnormality (as 
opposed to limitation of motion based upon a muscle injury).  
See Johnson v. Brown, 9 Vet. App. 7 (1996); see also DeLuca, 
8 Vet. App. 202; VAOPGCPREC 9-98 (August 1998).  Moreover, 
symptoms such as weakness, loss of power, fatigue-pain, etc., 
are specifically contemplated by Diagnostic Code 5311.  See 
38 C.F.R. § 4.56(c) (2002).  Additionally, medical 
professionals have stated that x-rays of the right ankle 
showed that the ankle joint was not implicated in the injury.  

The veteran is competent to report his symptoms.  To the 
extent that the veteran asserted he warranted a separate 
evaluation for the symptoms associated with his leg, separate 
from the right foot, he was correct, and the Board granted 
him a separate 10 percent evaluation under Diagnostic Code 
5311.  However, to the extent that he has stated that his 
service-connected residuals, shell fragment wound, right leg, 
to include the ankle with retained foreign bodies are worse 
than the symptomatology contemplated in the 10 percent 
evaluation, the medical findings do not support his 
contentions.  The Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements, even if sworn, in support of a 
claim for monetary benefits.  For the reasons discussed 
above, the Board finds the preponderance of the evidence is 
against an evaluation in excess of 10 percent for service-
connected residuals, shell fragment wound, right leg, to 
include the ankle with retained foreign bodies.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule.  See Gilbert, 
1 Vet. App. at 55. 

C.  Extraschedular consideration

In reaching this decision, the Board has also considered 
possible entitlement to an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b) (2004). However, the 
Board has not been presented with such an exceptional or 
unusual disability picture, with related factors including 
frequent hospitalizations or marked interference with 
employment, as to render impractical the application of the 
regular schedular standards.  In the January 1997 examination 
report, the examiner stated that although the veteran 
subjectively felt that his symptoms had worsened since he had 
stopped working, the veteran felt like he wanted to return to 
work of some sort or even to do volunteer work.  The examiner 
further noted that the veteran had maintained a long term 
marriage of 25 years and that he had maintained a job for 
15 years at the steel mill until it closed and for an 
additional two years at an aircraft company until it closed.  
In the December 2002 VA examination report, the examiner 
found that the veteran's disabilities of the right leg and 
foot would not limit his ability to seek and maintain gainful 
employment.  Accordingly, the Board finds that the RO did not 
err in failing to refer this claim to the Director of the 
Compensation and Pension Service for an initial 
determination.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).


ORDER

An increased evaluation for shell fragment wound, right heel 
and foot, with retained foreign bodies and a 10-centimeter 
scar, is denied.

An increased evaluation for residuals, shell fragment wound, 
right leg, to include the ankle with retained foreign bodies 
and a 7-centimeter scar, Muscle Group XI, is denied.


REMAND

The veteran is seeking an effective date earlier than 
February 2, 2001, for the awards of the 50 percent evaluation 
for post-traumatic stress disorder and a total rating for 
compensation based upon individual unemployability.  

At the June 2001 VA psychiatric evaluation, the veteran 
informed the examiner that he was receiving treatment for 
post-traumatic stress disorder at the VA clinic in Toledo, 
Ohio.  Those records are not in the claims file and may be 
relevant to the issue of whether an increased evaluation for 
post-traumatic stress disorder and entitlement to a total 
rating for compensation based upon individual unemployability 
were factually ascertainable prior to February 2, 2001.  The 
Board is aware that the veteran, through his representative, 
stated in a December 2004 letter that he had no additional 
evidence to submit with respect to his claims; however, these 
are VA records and VA is required to obtain them.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA is held to have 
constructive notice of documents generated by VA, even if the 
documents have not been made part of the record in a claim 
for benefits).  Therefore, these records must be obtained 
prior to the Board's consideration of the earlier-effective-
date issues.

The claim for entitlement to an effective date earlier than 
February 2, 2001, for the award of a Dependents' Educational 
Assistance is held in abeyance, as it is inextricably 
intertwined with the issues of entitlement to an earlier 
effective date for the awards of the 50 percent evaluation 
for post-traumatic stress disorder and a total rating for 
compensation based upon individual unemployability.  For 
example, if it is determined that an earlier effective date 
is warranted for the award of the 50 percent evaluation for 
post-traumatic stress disorder and a total rating for 
compensation based upon individual unemployability, it would 
likely change the effective date of the award of Dependents' 
Educational Assistance.

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Obtain the VA treatment records from 
the VA facility in Toledo, Ohio, dated 
from 1998 to the present.  

2.  Readjudicate the claims for 
entitlement to an effective date earlier 
than February 2, 2001, for the award of a 
50 percent evaluation for post-traumatic 
stress disorder, a total rating for 
compensation based upon individual 
unemployability, and Dependents' 
Educational Assistance.  If the claims 
remain denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case.

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded, including any 
evidence in his possession that pertains to the claims.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



___________________________________________
WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


